Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.        Claims 12 – 16 are canceled.

Response to Argument
2.             Applicant's arguments filed 09/27/2022 have been fully considered but they are moot in light of the new citations from Oshima and Garcia and the addition of a new reference by Hines (US 20120304224 A1) provided for the new claims 25 – 29 (the new claims provide limitations that are different than the canceled claims 12 – 16).
           However, the amendments to the independent claims 1 (method), 20 (device), 21 (CRM) and 24 (similar to claim 1) is rearranging the same limitations and maintains the same scope as previously mapped to citations and explained in detail; thus, the office action addresses the amendments and the arguments are responded as following:

              On page 14 - 15 of the remarks, the applicant refers to the interviews on the record and the state of the application, the examiner notes that in the interview dated July 21, 2022 that was mailed on 07/27/2022, it was clearly stated that the arguments provided don’t  always match the BRI of the claim language which the examiner must consider. Specifically the applicant may consider the last paragraph in the interview summary which equally applies to some of the applicant’s arguments now. That is, the applicant is just claiming “when the quality of image that is not acceptable is detected" , In BRI, that is met by “loading issues detected when displaying an image”, because it causes the display of an image / video with poor quality. However, if the applicant provides amended detailed limitations such as being argued, it could overcome Oshima, for example: after the quality of image is failed based on some threshold evaluation, the instant application may have provisions on how to solve the problem, for providing a different matrix code that has information for downloading the same specific video file in the first matrix code, but instead of the resolution or format that caused the problem, using a different resolution/format, thereby requesting the system to scan a new matrix code which is only different for resolution/format of the requested video file but the same video file information could be retrieved and  displayed. 

              On page 16 - 17 of the remarks, the applicant argues Fig 45, [0381 – 382] as further detailed in [0383 – 384] for a video format determination to be able to display bar codes (QR, QR matrix bar code), and the applicant concludes that:
                  “Since the aforementioned passages of Oshima teach that the video display (i.e., the video display device not capable of visible light communication) is not affected, Applicant submits that those passages of Oshima do not teach or suggest, “determining, at the one or more processors based, at least in part, on the content description, a condition indicative of the first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least a minimum quality level,” as now recited in claim 1.
                 Response, respectfully the examiner disagrees with the conclusion, because “a video display device not capable of visible light communication” meets the problem of “a condition indicative of the first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least a minimum quality level” as noted in [0381-382], but the section “video display is not affected, even when the signal address table and signal data are included in the input” is referring to the solution of overcoming the “unable to display” by saying “Backward compatibility with the video display device not capable of visible light communication is maintained in this manner”. Thus, the problem detected as “with the video display device not capable of visible light communication” which meets the claim language, and the rest is Oshima explaining how the problem is being resolved. As the examiner also had provided further detailed in [0383 – 384] for a video format determination to be able to display bar codes (QR, QR matrix bar code). Thus Oshima detects the problem of “the first computing device being unable to display” and provide multiple solutions for the problem. Because of this response, the next argument on page 17, is also moot, because Garcia in claim 1 only is combined to teach details that “a matrix code is a matrix bar code that is represented by horizontal and vertical bar codes as also used in a QR code”, for the purpose of showing that  the Oshima Fig 59 that was a two dimensional bar code, is also called a matrix code /matrix bar code / or QR code. 

              On page 17 - 20 of the remarks for claim 1, the applicant argues the second method of Oshima for the limitation “first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least a minimum quality level”.
                 Response, already responded above the first method this limitation was met by “format and compatibility issues” causing the detection of “first computing device being unable to display”. Although this limitation was met, in light of specification of the instant application which also refers to internet issues such as loading problems or lack of a browser for internet file retrieval, the examiner had provided Fig 67 – 68, [0460 – 467] with explanation. The applicant on bottom of page 17, print that, and continues arguing that communication speed being less than or above a threshold level (that is the communication bandwidth to display the retrieved files and QR codes and displaying them)  has nothing to do with “unable to display content with at least minimum quality level.
              The examiner disagrees, because the BRI interpretation of the “unable to display content with at least minimum quality level” includes the minimum quality level caused by internet download issues and being able to reach a Website, this BRI also matches the specification of the instant application. Thus the video retrieval as shown in Fig 67 – 68 flow chart, is based on the internet access Fig 67, step Sn701, “server 104 accessible” and  Sn 702 (download speed sufficient), and  Sn303, 304, 305 to retrieve and display the content. If NOT, Sn 703-704 retrieves the content differently. Thus, the “unable to display content with at least minimum quality level”  is detected and a different solution is provided.

Allowable Subject Matter
3.          Claim 22 (method) and 23 (dependent of 22) are allowable.
                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations in claim 22 that are not found are the limitation of the claim 22 that are in not found in claim 1, that is, the limitations of claim 22 that are in addition to the limitations of claim 1.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 11, 17 – 21, 24 – 27, 29 are rejected under 35 U.S.C. 103 as being un-patentable over Oshima et al., hereinafter Oshima (US 20140185860 A1) in view of Garcia et al., hereinafter Garcia (US 20180158255 A1).

               Regarding claim 1, Oshima discloses “A method comprising: receiving, at a first computing device including one or more processors {Fig 1-2 showing multiple processors and displays} and a first display operatively coupled to the one or more processors, a content description and a matrix code, wherein the content description includes data describing one or more files, wherein each of the one or more files includes a computer-readable file, and wherein the matrix code is encoded with a link to the one or more files;                      {[0102 - 103]  discloses QR codes (a quick response matrix code) can be displayed within video and linked to other video and information (files),  as detailed in  Fig. 72A and [0482-484] for projecting QR (quick response matrix code) , that is, an image having a stripe pattern for visible light communication) as shown in Fig 59. (horizontal and vertical stripes, aka horizontal and vertical bar codes that represent QR, matrix bar codes),   
           Fig 43 - 44,  and as cited in [0378-380] a PC could display itself and the PC could also provide communication with a projector to display video and image code (QR  matrix bar code), and the PC communicates with a mobile device in a user hand (e.g. a smart phone) to capture the image code information and pc or mobile device could also communication with a server to retrieve requested information based on the image code link (e.g. URL). Also as disclosed in [0380]  "content description included multiple content" which is cited in  [0380] "(video ID, URL, password, SSID, translation data, audio data, hash tag, product information, purchase information, coupon, availability information, etc.},

                 determining, at the one or more processors based, at least in part, on the content description, a condition indicative of the first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least a minimum quality level;
            outputting, by the one or more processors in response to determining the condition indicative of the first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least the minimum quality level, the matrix code to the first display operatively coupled to the one or more processors; and displaying, on the first display, the matrix code.                {Fig 45,  [0381-382] cites " A video display device not capable of visible light communication refers only to the video address table, and therefore video display is not affected even when the signal address table and signal data are included in the input. Backward compatibility with the video display device not capable of visible light communication is maintained in this manner. Further detailed in [0383 - 384]  for a video format determination to be able to display or displaying bar codes (as noted above, QR, matrix bar code),   Also Fig 67 - 68 flow chart as detailed in [0460 - 467]  the internet load issue could prevent the display, and while displaying a request to display and retrieving data based on "a file requester" (interpreted in light of spec para 165,  that uses  Fig 16C, 1641 o request file information from a Web site"; Thus, it is met by [0380, 448] for URL communication to server and video and information file retrieval and display as further noted in  Fig 67 - 68 flow chart as detailed in [0460 - 467],   in Fig 68  (one display ex8004 and another display ex8003, smart phone) and in FIG 44 (one display 8501c (PC laptop), another display 8501b projected on screen and another display 8501d (smart phone)).      

                    All the limitations are met above, however, for the “matrix code” that was met based on the equivalent language QR (quick response code =  horizontal and vertical stripes, aka horizontal and vertical bar codes that represent QR, that is a matrix bar code); the examiner additionally combines Garcia to teach this equivalence for a matrix code as a matrix bar code that is represented by horizontal and vertical bar codes,  Garcia teaches, as cited in [0024-25] that the name "matrix bar code" is a 2-dimentional bar code and how it is used.
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima as taught in Garcia to provide details that “a matrix code is a matrix bar code that is represented by horizontal and vertical bar codes as also used in a QR code”, for the purpose of showing that  the Oshima Fig 59 that was a two dimensional bar code, is also called a matrix code /matrix bar code / or QR code. 


               Regarding claim 2, Oshima further discloses “The method of claim 1, further comprising: outputting, by the one or more processors after determining the condition indicative of the first computing device being unable to display the one or more files at the first display with at least the minimum quality level, a file requester to the first display; displaying, on the first display, the file requester; transmitting, in response to a selection of the file requester, a request for the one or more files from a remote device associated with the link to the one or more files; receiving, at the one or more processors in response to the request for the one or more files, the one or more files; and outputting, by the one or more processors, the one or more files to a second display device remote from the first computing device.”,
            As already noted in claim 1, by  Fig 67 - 68 flow chart as detailed in [0460 - 467]  the internet load issue could prevent the display, and while displaying a request to display and retrieving data based on "a file requester" (interpreted in light of spec para 165,  that uses  Fig 16C, 1641 o request file information from a Web site"; Thus, it is met by [0380, 448] for URL communication to server and video and information file retrieval and display as further noted in  Fig 67 - 68 flow chart as detailed in [0460 - 467],   in Fig 68  (one display ex8004 and another display ex8003, smart phone) and in FIG 44 (one display 8501c (PC laptop), another display 8501b projected on screen and another display 8501d (smart phone)).      


                Regarding claim 3,  Garcia further discloses “The method of claim 2, wherein the second display device is within a vehicle component affixed within a passenger compartment of a vehicle”
              Garcia [0005] discloses the information type for display  "such as vehicle type, location of airbags, battery, tanks, electric cables, high-pressure cylinders, and other components. Similar information may also be required when a vehicle technician is unfamiliar with the specific hardware when attempting to assess and repair the vehicle" .  [0020] discloses the  screen affixed to the vehicle and provides instruction on how to connect  a portable device to the vehicle in repair mode, also  as shown in Fig 2.- 3 a smart phone can capture a matrix code and display information,  [0024-25] for matrix code and information retrieval  for vehicle type or repair info from remote server using URL and displaying either on affixed display in the vehicle or on a mobile device (e.g. smart phone).  
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima / Garcia as further taught in Garcia to provide “wherein the second display device is within a vehicle component affixed within a passenger compartment of a vehicle”, for the purpose of showing that  the Oshima Fig 59 that was a two dimensional bar code, is also called a matrix code /matrix bar code / or QR code that could be used on an internal display on the vehicle to be captured by another portable device such as a smart phone to retrieve server information for many reasons such as to repair the vehicle.


               Regarding claim 4, Oshima further discloses “The method of claim 2, wherein the second display device includes a smart phone or a tablet device”,
        As noted in claim 2 met by Fig 68  (one display ex8004 and another display ex8003, smart phone) and in FIG 44 (one display 8501c (PC laptop), another display 8501b projected on screen and another display 8501d (smart phone)).

              Regarding claim 5,  Garcia further discloses “The method of claim 2, further comprising: displaying, on the second display device, the one or more files, wherein displaying the one or more files includes displaying information pertaining to a service function; and servicing a vehicle by performing the service function, wherein performing the service function includes: removing a vehicle component from the vehicle, installing a vehicle component onto the vehicle, diagnosing a vehicle component on the vehicle is defective, adjusting a vehicle component on the vehicle, recalibrating a vehicle component on the vehicle, resetting a vehicle component on the vehicle, setting up a target in proximity to the vehicle, or reprogramming a vehicle component on the vehicle”,
               Garcia [0005] discloses the information type for display  "such as vehicle type, location of airbags, battery, tanks, electric cables, high-pressure cylinders, and other components. Similar information may also be required when a vehicle technician is unfamiliar with the specific hardware when attempting to assess and repair the vehicle" .  [0020] discloses that an screen affixed to the vehicle and provides instruction on how to connect  a. portable device to the vehicle in repair mode, also  as shown in Fig 2.- 3 a smart phone can capture a matrix code and display information,  [0024-25] for matrix code and information retrieval  for vehicle type or repair info from remote server using URL and displaying either on affixed display in the vehicle or on a mobile device (e.g. smart phone);   additionally for claim 5 -- [0023] discloses the display for repair mode of a vehicle.
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima / Garcia as further taught in Garcia to provide the above limitations, for the purpose of showing that  the Oshima Fig 59 that was a two dimensional bar code, is also called a matrix code /matrix bar code / or QR code that could be used on an internal display on the vehicle to be captured by another portable device such as a smart phone to retrieve server information for many reasons such as to repair the vehicle.


               Regarding claim 6, Oshima further discloses “The method of claim 1, wherein the one or more files includes a video file, and wherein the content description includes data indicating one or more of: a uniform resource indicator of the video file, a file name of the video file, a content description of the video file, a size of the video file, a resolution of the video file, a compression format of the video file, a file type extension of the video file, a thumbnail image of a portion of the video file, an encoding bit rate of the video file, or a play time of the video file”,
           Many citations in claim 1 discloses the video display and video data retrieval as requested from the server for display, additionally please see [0446]  for a video file, and one or more of : a URL [0380, 448] and a file name also met by  [0380] for a video file and video ID is the file name.                       
          Also Garcia [0038]  is applicable to a vehicle repair, in light of specification. 


               Regarding claim 7, Oshima further discloses “The method of claim 1, wherein the content description includes data indicating one or more of: (i) a uniform resource indicator associated with at least one of the one or more files, (ii) a file name of at least one of the one or more files, (iii) a size of at least one of the one or more files, (iv) a resolution of at least one of the one or more files, (v) a compression format of at least one of the one or more files, (vi) a file type extension of at least one of the one or more files, (vii) a thumbnail image of at least one of the one or more files, (viii) an encoding bit rate of at least one of the one or more files, or (ix) a play time of at least one of the one or more files”,       one or more of : (i) URL [0380, 448] and (ii) file name also met by  [0380] for a video file and video ID is the file name.               


               Regarding claim 8, Oshima further discloses “The method of claim 1, wherein determining the condition indicative of the first computing device being unable to display the one or more files at the first display operatively coupled to the one or more processors with at least the minimum quality level includes the one or more processors determining the first computing device is not configured to display a video file”,         In claim 1, the first and the second display were met, also the condition of being unable to display a video file based on both format [0383 - 384] and network load problem [0449, 460]  were met.          


               Regarding claim 9, Oshima further discloses “The method of claim 8, further comprising: outputting, by the one or more processors after determining the first computing device is not configured to display the one or more files, a file requester to the first display; displaying, on the first display, the file requester; transmitting, in response to a selection of the file requester, a request for the one or more files from a remote device associated with the link to the one or more files; receiving, at the one or more processors in response to the request for the one or more files, the one or more files; and outputting, by the one or more processors, the one or more files to a second display device remote from the first computing device.”,     The first 3 lines met in claim 8, until the "file requester to the first display" and remaining limitations already met in claim 1.     


               Regarding claim 10, Oshima further discloses “The method of claim 1, wherein the one or more files includes a video file, and wherein determining the condition indicative of the first computing device being unable to display the one or more files with at least the minimum quality level includes the one or more processors determining a communication network used by the first computing device is insufficient for transmitting the video file for displaying the video file continuously from a beginning of the video file to an end of the video file once playing of the video file at the first computing device begins, or is insufficient for transmitting, within a threshold amount of time a portion of video file for displaying the video file continuously from a beginning of the video file to an end of the video file once playing of the video file at the first computing device begins”,        Many citations in claim 1 discloses the video display and video data retrieval as requested from the server for display, additionally please see [0446]  for a video file, and : a URL [0380, 448] for network communication and  the condition of being unable to display a video file based on network load problem met by [0449, 460].


               Regarding claim 11, Oshima further discloses “The method of claim 1, further comprising: outputting, by the one or more processors after determining the condition indicative of the first computing device being unable to display the one or more files with at least the minimum quality level, a file requester to the first display, wherein the file requester is selectable to cause the one or more processors to request the one or more files for displaying on the first display; displaying, on the first display, the file requester; transmitting, in response to a selection of the file requester, a request for the one or more files from a remote device associated with the link to the one or more files; receiving, at the one or more processors in response to the request for the one or more files, the one or more files; outputting, by the one or more processors, the one or more files to the first display; and displaying, on the first display, the one or more files at a level below the minimum quality level”,      As  in claim 1, the first and the second display were met, also the condition of being unable to display a video file based on both format [0383 - 384] and network load problem [0449, 460]  are met. Also "file requester to the first display" and remaining limitations already met in claim 1.              


               Regarding claim 17, Oshima further discloses “The method of claim 1, further comprising: determining, at the one or more processors, the first computing device can communicate with a second computing device,  wherein the second computing device includes a second display and is registered with the first computing device; and transmitting, by the first computing device to the second computing device, the link to the one or more files”,         As noted in claim 1,  Fig 43 - 44,  and as cited in [0378-380] PC could display and PC could provide communication with a projector to display video and image code, and PC communication with mobile device in user hand (smart phone) to capture the image code information and communication with a server to retrieve requested information based on the image code link (e.g. URL) to be displayed on either the PC or the smart phone screen,  .  [0380] The communication between the PC and the smart phone for video display, Reads on , "wherein the first computing device is registered with the second computing device" and transmitting files (information and video) between the PC and the smart phone.     


               Regarding claim 18, Oshima further discloses “The method of claim 1, wherein the content description includes multiple content descriptions, wherein the matrix code includes multiple matrix codes, wherein the multiple matrix codes include a separate matrix code for each of the multiple content descriptions, the method further comprising: receiving, at the one or more processors, content order information, wherein displaying the matrix code includes displaying the matrix codes according to the content order information”,         As noted in claim 1 the "content description included multiple content" as was noted  by [0380] "(video ID, URL, password, SSID, translation data, audio data, hash tag, product information, purchase information, coupon, availability information, etc.), and  additionally the matrix code that was noted as in Fig 59, could have multiple matrix codes as shown in Fig 9, for each of the multiple content descriptions.                        
                                                                                                                     
 
               Regarding claim 19, Oshima further discloses “The method of claim 1, wherein receiving the content description and the matrix code includes receiving a webpage including the content description and the matrix code, wherein the content description includes a link within the webpage, and wherein determining the condition includes determining the one or more processors cannot traverse the link within the webpage”   AS noted in claim 1,  the matrix code and content description was detailed using URL to retrieve video and information (file) from the server, additionally "wherein the content description includes a link within the webpage" is met in flowchart 67 steps sn302 , sn 303, and sn304, and for the limitation "and determining the condition includes determining the one or more processors cannot traverse the link within the webpage" is met when the access to server is not successful, which is disclosed in [0460] .             

               Regarding claim 20, it is a device claim providing the same limitations as noted in the  method claim 1 with Fig 1-2 showing multiple processors for the hardware.   

           Regarding claim 21, it is a non-transitory CRM claim providing the same limitations as noted in the  method claim 1 with Fig 1-2 showing multiple processors for the hardware.               

           Regarding claim 24, it has the same limitations as in claim 1, but includes "a web-resource link" instead of "content description" which was already met in claim 1 by [0380] and [0380, 448] for URL communication to server and video and information file retrieval and display as further noted in  Fig 67 - 68 flow chart as detailed in [0460 – 467].

               Regarding claim 25, Oshima further discloses “The method of claim 1, wherein the first display operatively coupled to the one or more processors includes a capacitive touch screen display, a resistive touch screen display, a plasma display, a light emitting diode display, a cathode ray tube display, an organic light-emitting diode display, or a liquid crystal display.”
                   The display types claimed in alternative method  "a plasma display, a light emitting diode display, a cathode ray tube display, an organic light-emitting diode display, or a liquid crystal display." are met by [0126] as cited "a liquid-crystal display apparatus as an example of the display apparatus, the display apparatus may be display equipment, such as an organic EL display apparatus and a plasma display apparatus, or a display apparatus of a projection type, such as a projection display apparatus and a projector.", and CRT (cathode ray tube) is noted in [0102],  and "a light emitting diode display" is disclosed in [0177].  


               Regarding claim 26, “The method of claim 1, further comprising: identifying, at the one or more processors, a vehicle identifier corresponding to a particular vehicle; determining, at the one or more processors, a symptom applicable to the particular vehicle, and transmitting, by the one or more processors, a search request based on the vehicle identifier and the symptom”,
               Garcia [0005] discloses the information type for display  "such as vehicle type, location of airbags, battery, tanks, electric cables, high-pressure cylinders, and other components. Similar information may also be required when a vehicle technician is unfamiliar with the specific hardware when attempting to assess and repair the vehicle" .  [0020] discloses that an screen affixed to the vehicle and provides instruction on how to connect  a. portable device to the vehicle in repair mode, also  as shown in Fig 2.- 3 a smart phone can capture a matrix code and display information,  [0024-25] for matrix code and information retrieval  for vehicle type or repair info from remote server using URL and displaying either on affixed display in the vehicle or on a mobile device (e.g. smart phone);   additionally for claim 5 -- [0023] discloses the display for repair mode of a vehicle.
                   "wherein the content description and the matrix code are received in response to transmitting the search request" is met by [0059] as the search request is received by the communication interface in [0059] and "the content description and the matrix code" as cited are provided in response to the communication interface.                 

                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima / Garcia as further taught in Garcia to provide the above limitations, for the purpose of showing that  the Oshima Fig 59 that was a two dimensional bar code, is also called a matrix code /matrix bar code / or QR code that could be used on an internal display on the vehicle to be captured by another portable device such as a smart phone to retrieve server information for many reasons such as to repair the vehicle.


             Regarding claim 27, same limitations were already met in claim 25, with the difference of the antecedent basis.

               Regarding claim 29, Oshima further discloses “The computing device of claim 20, further comprising: a power supply, wherein the power supply is connected to and provides an electrical direct current to the one or more processors and the display.”,
as met by Oshima [0189-190] and also further detailed in Garcia [0027].
.                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima / Garcia as further taught in Garcia to provide further details for “the power supply is connected to and provides an electrical direct current to the one or more processors and the display”, for the purpose of showing that power supply may be used either as a battery (direct current) or conversion of AC to DC to supply direct current that is required by chip sets and displays as it is commonly used in the art. 

4.	Claim 28 are rejected under 35 U.S.C. 103 as being un-patentable over Oshima et al., hereinafter Oshima (US 20140185860 A1) in view of Garcia et al., hereinafter Garcia (US 20180158255 A1) in view of Hines (US 20120304224 A1).
                Regarding claim 28, Oshima / Garcia is silent for  “The computing device of claim 20, further comprising: a substrate; and a system bus located on the substrate, wherein the one or more processors and the display are mounted on and/or connected to the substrate”. But 
                 Hines in a similar field of endeavor teaches "further comprising: a substrate; and a system bus located on the substrate, wherein the one or more processors and the display are mounted on and/or connected to the substrate" is met by Fig 3 and [0067] and "system bus located on the substrate" is inherent in the chip sets disclosed in [0067].  Also [0060] provides the proof of analogous art.
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima / Garcia as taught in Hines to provide details that “further comprising: a substrate; and a system bus located on the substrate, wherein the one or more processors and the display are mounted on and/or connected to the substrate”, for the purpose of allowing Oshima to use commonly known chip sets, integrated boards and bus architecture available in the market to easily create its system.
Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422